The judgment, on a former day of this term, in this case was affirmed. We find among the papers what is supposed to be appellant's motion for rehearing, which is not signed by appellant or his attorneys. Treating it as an oversight on the part of the attorneys failing to sign this motion, we do not find anything stated in it which requires a revision of the case. The affirmance occurred without reference to the statement of facts because filed out of term time and the record does not contain the necessary order for that purpose. This unsigned and unsworn application before us for rehearing states that there was an order made but it was not entered of record; in fact, it was never entered in the minutes of the court. If the order had been entered upon the minutes or the court's docket, it would have afforded a sufficient reason for this court to entertain said statement of facts, but as the matter is presented, the motion for rehearing is overruled.
Overruled.